Earl Warren: Number 71, James Richard Peterson, et al., Petitioner, versus City of Greenville. Mr. Perry.
Matthew J. Perry: Mr. Chief Justice, may it please the Court. This case is here on writ of certiorari to the Supreme Court of the State of South Carolina. The case involves principally the question of whether a state may arrest and convict petitioners of trespass where they sat at a white lunch counter in a business open to the general public and where a city ordinance required the policy of excluding Negroes to be enforced. But the City of Greenville, South Carolina has an ordinance which is codified as Section 31-8 of the Code of the City of Greenville and which is reproduced in our brief at pages 2 and 3 and is in the record at page 49 which provides that any person -- it shall be unlawful for any person owning, managing or controlling any hotel, restaurant, café, eating house, boarding house, or similar establishment to furnish meals to white persons and colored persons in the same room, at the same table, or at the same counter. And providing, however, that meals may be served to white persons and colored persons in the same room where separate facilities are furnished. The ordinance then proceeds to describe the manner in which the facility shall be made separate. S.H. Kress and Company is a large nationwide chain and it has a store in Greenville, South Carolina which caters to the general public including Negroes and the sale of more than 10,000 items. However, Kress' as is -- in the case and other localities also has a food counter from which it excludes Negroes in obedience to local custom and in further obedience to the ordinance to which we have just referred.
William J. Brennan, Jr.: It's a counter with seats though, wasn't it (Voice Overlap)?
Matthew J. Perry: That's correct sir, yes sir.
William J. Brennan, Jr.: But that -- it's just a counter, it's not a restaurant or --
Matthew J. Perry: It's a lunch counter. It's not a separate restaurant --
William J. Brennan, Jr.: With table --
Matthew J. Perry: It's not a separately enclosed restaurant, it's a lunch counter which has about 59 stools or seats placed adjacent to the counter. Now, the custom to which I have just referred will be discussed later in this presentation. On August 9, 1960, about 14 young Negro citizens went into a Kress store in Greenville, South Carolina and seated themselves at the lunch counter. They seated themselves there and very shortly thereafter, Captain Bramlett of the Greenville City Police Department received a call by way of the radio at his police headquarters that there was -- there were some young colored boys and girls seated at the lunch counter around the Kress'. This was the message that he received and according to the -- to his testimony, it was upon this -- receipt of this information that he and other officers proceeded to the Kress premises. When he arrived at the Kress premises, he and the officer who rode with him met some other officers on the outside of Kress' and together, they went into the rear door and they found the young colored boys and girls seated at the lunch counter. The lunch counter here is situated just inside the rear door and of course, as soon as they entered the store, they saw the young Negroes seated at -- sitting at the counter. Now, there was Captain Bramlett and another patrolman from his office and when they arrived there, they found Officer Ohilia (ph) of the South Carolina Law Enforcement Agency also present and a number of other officers were in and about the premises. Officer Ohilia (ph), a member of the South Carolina Law Enforcement Agency later testified that he works directly under Chief Strom of the South Carolina Law Enforcement Division who likewise or who also works under Governor Hollings, the Governor of the State is the Chief Officer then of the South Carolina Law Enforcement Division. And the testimony is that the presence of Officer Ohilia (ph) on these premises was for the purpose of giving assistance to the local police. But he also testified that his presence in any situation more or less reflected the attitude of the officer or the governor. These young people were told later that the lunch counter was closed. As a matter of fact, Captain Bramlett of the Police Department testified that shortly after his arrival, he heard Manager G.W. West, the manager, the local manager of Kress' state to everyone that the lunch counter is closing. That Manager West then turned the lights out over the lunch counter and that thereafter when the young Negroes refused to leave, he, Captain Bramlett announced to all of them that they were under arrest.
Earl Warren: When they refused to -- by -- when they refused to leave, do you mean that they just didn't leave or was there anything sent to them by the management at that time?
Matthew J. Perry: There was nothing further said to them by the manager. The --
Earl Warren: Handed anything --
Matthew J. Perry: They --
Earl Warren: -- up to this time, have they?
Matthew J. Perry: That is correct sir. The petitioners merely declined to move. And the testimony was that they sat there for a total of about five minutes and that Captain Bramlett and the other officers escorted them out and placed them under arrest.
Byron R. White: Did they arrest everyone who was still there?
Matthew J. Perry: The evidence is that only the Negro petitioners were arrested. However, there is also evidence that some white persons remained seated after the lunch counter was closed. Now, Mr. West, the store manager stated that the white persons left also.
Earl Warren: All of them?
Matthew J. Perry: This was his testimony. Of course, the -- there is evidence in the record which contradicts the testimony of Mr. West on that point. Other witnesses testified that white persons kept their seats. They remained seated and that of course only the Negro petitioners were arrested. Four of the young people who were arrested were under the age of 16 and their cases were referred to the Juvenile and Domestic Relations Court of Greenville County. The persons who were tried in the Municipal Court of the City of Greenville were found guilty of trespass and were given sentences of $100 or 30 days. Their convictions were later upheld by the South Carolina Supreme Court. The record here clearly shows state action which was prohibited by the Fourteenth Amendment. I should like to state the items upon which we rely as constituting state action in this matter. First of all, there is a statewide custom of racial segregation which is generated by state law. South Carolina schools are segregated all the way from the elementary schools through to the college and university stage. Negroes and whites may not work together in the same room in textile industries. Circuses and travelling shows must provide separate accommodations for spectators. Persons serving in prisons and chain gangs are required by South Carolina law to be segregated. Steam ferries and railroad cars are required by law to provide separate facilities for whites and Negroes. Station restaurants must provide racially separate facilities. Street cars are required by law to do the same thing It is a crime in South Carolina to give a white child to a Negro. Intermarriage between the races is prohibited.
Potter Stewart: I didn't understand that, it's a crime to do what?
Matthew J. Perry: To give a white child to a Negro.
Potter Stewart: To give a white child --
Speaker: Adoption, you mean?
Matthew J. Perry: To give custody of a white child to a Negro.
Potter Stewart: I don't -- I still don't understand that (Voice Overlap) --
Matthew J. Perry: Of course, the statute is cited in our brief.
Potter Stewart: Alright.
Matthew J. Perry: And we respectfully call the Court's attention to that statute.
William O. Douglas: You mean, hiring --
Earl Warren: You still have a --
William O. Douglas: -- hire Negroes as babysitters?
Speaker: (Voice Overlap)
Matthew J. Perry: No sir, it does not cover the babysitter area.
Potter Stewart: Oh, what is it? I suppose it's a -- that's to give your child away to anybody, isn't it?
Matthew J. Perry: Well, of course in South Carolina there is a specific statute which goes beyond the -- any general law which covers this situation by further making it crime to give a white child to a Negro --
Potter Stewart: Well, I suppose it's not vital to this case, of course, it was my curiosity.
Matthew J. Perry: Intermarriage between the races is prohibited. All South Carolina parks are segregated by law. The City of Greenville, South Carolina has an ordinance requiring racial segregation and that is in residential areas. And of course, lastly but not the least, there is Section 31-8 of the Code of Greenville which requires segregation in eating establishments.
Speaker: How about the --
Potter Stewart: Is there any of -- excuse me. Have any of these statutes or ordinances been tested in litigation?
Matthew J. Perry: The packets of legislation which requires segregation in South Carolina parks is now the subject of litigation pending in the Eastern District of South Carolina. The City of Greenville's ordinance which requires residential segregation is likewise the subject of both a civil action designed to have it declared unconstitutional. And also one or more persons have been arrested under its penal provisions and appeals from the convictions which were obtained under this ordinance are now pending in South Carolina state courts. As to the other clause, which are under question, of course the court is aware of the decision which accompanied this Court's rules -- ruling in Brown versus Board of Education, one of the cases was called Briggs versus Elliott which came from South Carolina and declared South Carolina's constitutional provisions which required racial segregation unconstitutional. However, the constitutional provision itself nor the statutory provisions which were enacted pursuant to this constitutional provision have been repealed so the laws are still outstanding on the books and in fact schools are still segregated.
Potter Stewart: Hundred percent? For that?
Matthew J. Perry: 100%, that's correct. Litigation is now pending on that particular subject in South Carolina.
William O. Douglas: Whatever happened to that South Carolina case that was up here when we decided Brown versus the Board of Education?
Matthew J. Perry: One phase of it is now pending (Voice Overlap) --
William O. Douglas: The same case?
Matthew J. Perry: Yes sir.
William O. Douglas: Yes.
Matthew J. Perry: Well, no sir. Since that time, a new case has been filed by reason of certain reorganizations of School Districts in Clarendon County. The name of that suit is Brunson versus Board of Trustees of Clarendon County and the phase of that litigation is now pending in the Fourth Circuit Court of Appeals. I believe that that would cover the court decisions which have been made with reference to the laws which I have mentioned and the litigation which is now pending in reference to them. Another item of state action that we rely upon in this matter is that the independent action by the police in this matter in arresting the petitioners when their only crime was sitting at a white lunch counter was a state action which we think was prohibited by the Fourteenth Amendment. And lastly, the conviction of these petitioners and their sentencing in South Carolina state courts. The petitioners were -- of course, were convicted of the crime of trespass and of course this statute is set forth in petitioner's brief at page 2. So that the evidence is that though petitioners were convicted of the crime of trespass -- in the name of the crime of trespass, they were in fact convicted of violating the segregation policy of the City of Greenville and of the State of South Carolina as is reflected by the ordinance which makes it a crime for white persons and Negroes to be given food accommodations in the same room unless those provisions are settled. If, as the manager testified, H.S. Kress and Company maintained the policy of segregation because of the ordinance, then there could be no other conclusion than that the city by the ordinance and by arrest and criminal conviction has placed its authority behind discriminatory treatment based solely on color and we respectfully say that this is precisely what the record shows. The manager testified at page 23 in the record in response to a question which was posed to him on cross-examination. “Mr. West, why did you order your lunch counter closed?” His answer was, “It's contrary to local customs and it's also the ordinance that has been discussed.”
Potter Stewart: Where is the prior discussion of the ordinance? Is that in the record?
Matthew J. Perry: There is quite a discussion on it which appears on pages 10 and 11 of the record in the cross-examination of Captain Bramlett of the Greenville City Police Department. The question, “Does Greenville have an ordinance against conduct of this sort?” His answer was, “We do.” And over on page 11, “What is that law that police served?” Answer - “It forbids colored and the white eating at the same lunch counter.”
William J. Brennan, Jr.: Was that formally (Inaudible) necessary to your procedure?
Matthew J. Perry: It is necessary in our procedure.
William J. Brennan, Jr.: It is not?
Matthew J. Perry: It is necessary sir.
William J. Brennan, Jr.: It is, yes.
Matthew J. Perry: But the court excluded this item of evidence under the theory that it had nothing to do with the issues before the court.
William J. Brennan, Jr.: Where does that appear?
Matthew J. Perry: At the -- it appears a number of places in the record.
William J. Brennan, Jr.: Well, I mean -- I gather what you're saying is you made a formal offer of it in evidence and that --
Matthew J. Perry: Yes sir.
William J. Brennan, Jr.: -- the offer was refused?
Matthew J. Perry: That is correct.
William J. Brennan, Jr.: Can you tell me where that appears?
Matthew J. Perry: Very good, sir.
William J. Brennan, Jr.: Don't waste -- you can give it to me later.
Matthew J. Perry: Alright, that's very good sir. It was mentioned on pages 10 and 11, however --
William J. Brennan, Jr.: Yes.
Matthew J. Perry: -- at the end of the trial, an offer was made and of course the court ruled this line of evidence out. Perhaps later in my discussion I can refer the court to the exact page. Thank you, sir.
Arthur J. Goldberg: We, of course, didn't mean to interrupt you.
Matthew J. Perry: Thank you, sir.
William J. Brennan, Jr.: Yes, that Section 31 (b) is amended, right?
Matthew J. Perry: That's a misprint, 31-8 as amended. Now, these petitioners' arrests and convictions then result directly from the segregation command of the City of Greenville and not from any individual or corporate business decision or preference of the management to exclude Negroes from the lunch counter. The City of Greenville determined that the petitioners' conduct would be unlawful even if the department store consented to serve them at the lunch counter.
Speaker: What is the situation in Greenville now?
Matthew J. Perry: The lunch counter at Kress' is still segregated and it is my understanding that this policy still prevails throughout the Greenville community.
Speaker: As a matter of interest, are there any restaurants -- any restaurants of this kind that are -- become desegregated?
Matthew J. Perry: In Greenville or in South Carolina?
Speaker: South Carolina.
Matthew J. Perry: In Columbia, South Carolina, there are several stores including the Kress store located in Columbia.
Speaker: Are there ordinances there too making it --
Matthew J. Perry: No sir.
Speaker: None?
Matthew J. Perry: There are none. So our contention is that by enacting first that persons who remain in a restaurant when the owner demands that they leave are trespassers and then enacting that restaurants may not permit Negroes to remain in white restaurants, the State of South Carolina and the City of Greenville have made it a crime, that is the crime of trespass for a Negro to remain in a white restaurant. And we respectfully say that this contravenes the Fourteenth Amendment as has been so held in a number of cases by this Court. May I save the rest of time please.
Earl Warren: You may. Mr. Snyder.
Theodore A. Snyder, Jr.: May it please the Court. Before getting into the legal issues, there's just one part of the factual statement by Mr. Perry that I would like to mention and that is the remarks he made concerning some of the testimony that it was testified by the store manager that prior to the time of the arrest, all of the white customers departed as a result of his request for everybody to leave the lunch counter. One of the defense witnesses testified to the contrary that all of the white customers did not leave as a result of the manager's request. That presented squarely to the court below, to the trial court and to the -- a question of facts to be decided in the case and it is to be decided by the trial court on those facts that the white people did leave at the request of the manager. Now, that holding by the trial court, we submit, is conclusive upon this Court because it is amply supported by the facts in the case. Now, getting into the legal issues, there seemed to me to be perhaps three basic issues in this entire case. The first thing you have to get to when you discuss these cases at all is the question of not whether a person who runs a restaurant or any other kind of store has a right in the first analysis to choose the people with whom he would do business. If he has no such right, then the whole thing is ended right there. You have to resolve that issue first. Now, let's look at the case here and see whether or not this retail store who, as a restaurant there, does have that right. You have to go back to decide that first of all to the common law. And you will find when you go back that there is no statute in the case which discussed this, so you have to rely on the common law. You'll see what the rights of restaurant owners have been in the times has placed and you will find, when you examine that that shopkeepers and people who did business with the public in general had a right under the common law to choose, to select those people with whom they would do business. And they have that as an absolute right. Now, that rule was not without exceptions and we have to admit that. The first exception and probably the most important exception as the case of innkeepers and you have to look at the facts or the rules, see why it was that innkeepers would treat it different and the facts that for the different treatment of innkeepers bring out the facts of life as they existed in England at time those rules grew up. And they showed that as far as the innkeepers were concerned, that was tied in with travel in those times. And that was the time when the roads were very poor, when travel was slow either by horseback or coach and you couldn't make much time. There was also a time when law enforcement was not as good as it is now, and there were a lot of robbers in highways and we read about it in the novels at that time, who were prevalent on the highways. So, that a traveler travelling alone had to have some sort of protection. He had to have a place to rest his horses or his means of conveyance, get feed for them, and he also had to find a place to obtain provision for himself and the place of safety and comfort overnight during the time when it was hardly possible to travel. So that made the reason for the distinction of innkeepers in the first place. Now, the second class of things that grew up along with the (Voice Overlap) --
William O. Douglas: Do you think those are relevant today?
Theodore A. Snyder, Jr.: I think they are relevant Your Honor. I think it's relevant because it shows the reason why a proprietor has the right to select his customers.
William O. Douglas: In the -- at a motel?
Theodore A. Snyder, Jr.: Yes sir. I think that --
Hugo L. Black: You mean a constitutional right to select his customers? I don't quite understand myself why that's the primary -- where you have to stop, I just don't quite understand it.
Theodore A. Snyder, Jr.: Well --
Hugo L. Black: Suppose it was a ruling of common law. Common law in this country, every way I know of, it can be changed by statute,
Theodore A. Snyder, Jr.: Yes sir.
Hugo L. Black: You have a constitutional question.
Theodore A. Snyder, Jr.: That's right.
Hugo L. Black: And the -- I presume the constitutional question is whether the Constitution itself forbids what has been charged here.
Theodore A. Snyder, Jr.: That's correct.
Hugo L. Black: So a -- the state cannot pass a law one way or the other.
Theodore A. Snyder, Jr.: That's right. Well, I think (Voice Overlap) --
Hugo L. Black: Well, are you sort of raising a question that the state couldn't pass the law, are you?
Theodore A. Snyder, Jr.: No, we're --
Hugo L. Black: (Voice Overlap) forbids this discrimination.
Theodore A. Snyder, Jr.: The state could pass such a law but having passed a law, there is nothing in the Constitution which requires the state to force a storeowner to give equal treatment to all who would seek to purchase something properly.
William O. Douglas: Well, that's the question before us.
Theodore A. Snyder, Jr.: Yes sir. I think that's the question. And I -- as I say there is -- there's nothing -- the Constitution places no affirmative duty on a state to see to it that an operator of a store offer his goods to all who would seek them. The Constitution leaves that area open as far as the storeowner's choice except insofar as the Constitution does not prohibit a state from passing a law changing the common law situation which existed prior to the Constitution.
Earl Warren: Well, it does prevent your state from passing the law and that would prevent restaurant owners from showing equal protection to all people, does it not?
Theodore A. Snyder, Jr.: Yes sir. That aspect --
Earl Warren: Alright, how do you explain your ordinance then?
Theodore A. Snyder, Jr.: I explained the ordinance under that by saying that the ordinance does not make state action. Now, Your Honor, you referred to the Equal Protection Clause, that brings us in to the Fourteenth Amendment which is this -- the section of the Constitution that we are under in. And under the Fourteenth Amendment, as I understand it and how I understand the decisions under it, some state action must have taken place which deprives a citizen of either due process or some life, liberty or property.
Earl Warren: Well, does not the ordinance do that?
Theodore A. Snyder, Jr.: The ordinance does not do that, in my opinion, Your Honor. It (Voice Overlap) --
Earl Warren: What does the ordinance do?
Theodore A. Snyder, Jr.: The ordinance which I concede is probably unconstitutional under the decisions of this Court, placed an obligation on the storeowner, restaurant operator to maintain separate facilities with a division, either of space or a wall, as the case may be and to use separate utensils and facilities for the accommodation of the two races.
Speaker: What's the --
Theodore A. Snyder, Jr.: Now --
Speaker: What's the date of that? When was the ordinance passed?
Theodore A. Snyder, Jr.: I do not have that, Your Honor. But I -- and I understand that it has been on the books for sometime. It was in the Volume of the Code of the City of Greenville which was passed in 1953. It came out in 1954. It was slightly amended and now appears in the pocket supplement as amended. But its predecessor, which was substantially the same, had been there for some time to perform that.
Hugo L. Black: I must have misunderstood you. I thought you said -- I must have been wrong that the ordinance didn't constitute state action, did it?
Theodore A. Snyder, Jr.: I didn't mean to say that the ordinance didn't constitute state action. I am saying that the ordinance in the circumstances of this case is not state action which deprives these petitioners of any federally protected right.
Arthur J. Goldberg: Mr. Snyder, how can you say that in light of the testimony in this record, I know you're saying that you agree that the ordinance played no part --
Theodore A. Snyder, Jr.: Yes sir.
Arthur J. Goldberg: -- in what took place. But Mr. West when he was asked the question as why he ordered the restaurant -- the lunch counter closed, is that on page 23 of the record, it was contrary to the local custom and that also the ordinance that have been discussed?
Theodore A. Snyder, Jr.: Yes sir.
Arthur J. Goldberg: You ignored that in your brief. Now, what could be that? Is it relevant to what you're discussing now?
Theodore A. Snyder, Jr.: I didn't attempt to ignore it. I think that what he is saying is, first of all, what he said on direct examination that it was contrary to customs which was the orders from the store headquarters which order was made without reference to the ordinance in which he would've had to follow, whether this ordinance was here or not. And secondly, the fact that there is confusion in this record, when he says -- it's also the ordinance that has been discussed. If you look back to see what he's talking about when he said, “That's the ordinance that has been discussed”, you received it in the prior testimony, the witnesses have been referring both to this city ordinance and the state trespass law under which the petitioners were convicted as an ordinance and it's not clear to which one he was referring.
William O. Douglas: Well --
Theodore A. Snyder, Jr.: We think that he was referring to the state law.
William O. Douglas: I'd -- I was thinking about perhaps even a better answer because on page 59 of the record, your court says that the warrant did not charge a violation of the ordinance requiring segregation in restaurants.
Theodore A. Snyder, Jr.: That's correct, Your Honor. The ordinance requiring segregation in restaurants does not punish people like the petitioners. Its prohibition runs only against the storeowner.
William O. Douglas: But whether or not it does, this -- your court on page 59 says that they were not prosecuted under that ordinance.
Theodore A. Snyder, Jr.: They -- I think that's correct, I don't know.
Potter Stewart: But that's not the inquiry. The inquiry is what motivated the manager of this store to tell these people to leave. And he says it's because of the ordinance as been discussed. That's the point. It's not what these petitioners were convicted of violating, it's what motivated the manager of this store to tell them to get out. And he said it's the ordinance that motivated him.
Theodore A. Snyder, Jr.: He said -- yes sir. He -- in two parts, first this company's orders and --
Potter Stewart: Local custom and this --
Theodore A. Snyder, Jr.: Yes. And --
Potter Stewart: -- company's policy to follow local custom --
Theodore A. Snyder, Jr.: And ordinance, and we say that --
Potter Stewart: -- and the ordinance.
Theodore A. Snyder, Jr.: We say -- that when he said that the ordinance as been discussed, he is referring to the state trespass statute.
Speaker: How is that --
Potter Stewart: How could that motivate -- excuse me.
Speaker: (Inaudible)
Potter Stewart: That's right.
Speaker: (Inaudible)
Theodore A. Snyder, Jr.: It didn't only --
Speaker: Do you mean the right to his property?
Theodore A. Snyder, Jr.: That's right and that's -- I don't mean to say that it motivated him but aware that he had that right, he acted as he did. If he has not been aware of that right, he might have taken some other act, could've done something different.
William J. Brennan, Jr.: (Inaudible) to me when we were referred at page 46 to the offer of the ordinance we're talking about, now, not the trespass one, but this one involving separate seating. It was offered and the offer refused it, at page 59, your court says, Supreme Court says, “The ordinance was made a part of the record upon request of defendant's counsel. The defendants were not charged with having violated any of its provision.” Is that ordinance properly in the record?
Theodore A. Snyder, Jr.: I think it is.
William J. Brennan, Jr.: It is.
Theodore A. Snyder, Jr.: I think it was sort of incorporated in the evidence in -- for the purpose of allowing the petitioners to argue about it because they --
William J. Brennan, Jr.: The point then --
Theodore A. Snyder, Jr.: -- made that point.
William J. Brennan, Jr.: Then it is in the record for our consideration?
Theodore A. Snyder, Jr.: I think it is.
William J. Brennan, Jr.: Thanks.
Theodore A. Snyder, Jr.: Mr. Perry, in his argument, discussed the question of whether or not you have state action here as a result of state law and the custom behind that is generating a massive body and he cited all of these various statutes. The biggest part of those statutes, however, are either dead well as for example the one is textile mills requiring various separate facilities in textiles. That has never been enforced in any way. The public library in the City of Greenville is operating on a completely unsegregated basis. The bus and railroad stations are unsegregated and that there is no policy of segregation in them at all, likewise, the airports which is operating on a separate and independent thing. So, we submit, first of all --
Potter Stewart: What about giving your baby away?
Theodore A. Snyder, Jr.: That law, as I understand it, refers to either adoptions or cases similar to adoptions were the custody of a child might be placed with somebody by a court prior to adoption or placing a family or an orphan with somebody who wants to raise it up. So, it would be also (Voice Overlap) --
Potter Stewart: To the kind of a foster parent?
Theodore A. Snyder, Jr.: Yes sir. Because as far as we do have a law which permits the indenture of (Inaudible), but I think that would be the same rule, you reach the question on custom where you consider that in addition to the fact that law was in effect won't support us to the custom, we submit can never have the force of law. Custom is something that's too tenuous to actually be so strong as to be a law and to be state action in the case. There's no way, we submit, for anybody who can be charged with violating the law to be charged with violating a custom as law. The man that would be ex post facto, when I think, if a man were charged with a crime for example for violating a custom, how would he know that? How would he know about it? How would one ever know when a custom changed? How could you have anything that would give any certainty to anybody regarding a custom to -- if you were to say a custom could have the force of law. We submit that it does not. We think that the primary issue here is first of all whether or not this man had the right to eject anybody that he didn't have in his premises or take this trespass statute to help him if he didn't want to take the law in his own hands to do that. And under our law, under the trespass situation, if you didn't go to a -- if you didn't first used the law, he would have the right under the decision in our cases to protect his own private property by ejecting trespassers who would be people who would refuse to leave his property when he asked them to and wouldn't obey his orders, he would have the right under our law and I think properly under most state law that to use whatever force was necessary to reject such person. Now, the law does a favor to people taking the force of law into their own hands. The troubles that would arise if a man, a store owner or anybody took it upon himself to throw out, people who refuse to obey his order to leave, would be a multitude of problems, you're going to have not only mild resistance, you're going to have cases where people resist with a great deal of force and it can lead to not only broken bones but deaths, and that's something that nobody wants to have. That is a case -- in that case, where a landowner or property owner or a storeowner should be permitted to resort to the law with the force that could be administered impartially and with an even hand. Not something where he is in there fighting and strangling and using force in a prejudiced manner where his personal interest are so involved. He needs somebody from the outside that is not personally bound up in the use of that force. If you don't do that, you're going to have a question of whether or not a man can use his own force. You're going to come to the situation, for example, if it was to be held that a man could not resort to a statute like this, to eject anybody that he doesn't like. He's going to come to a situation where everybody is going to have to take the law under their own hands and you're going to have to hold that by virtue of enacting the law is the -- is this city ordinance requiring segregation, you're going to actually by letting a city enact an unconstitutional law, deprive a landowner of the right that he otherwise would've had under state law which permitted him to use state force to protect his property rights and eject trespassers.
Arthur J. Goldberg: (Inaudible)
Theodore A. Snyder, Jr.: Yes sir, he -- yes sir. I think he did, not explicitly but in the sense that he telephoned for the police to come there and that when they came there he requested the petitioners to leave. And in the presence of the police who heard the request, they refused to leave, were given unreasonable opportunity and did not leave which constituted a misdemeanor committed in their presence. And I think that the --
Arthur J. Goldberg: (Inaudible)
Theodore A. Snyder, Jr.: There was never -- I admit. There was never any expressed request by him to arrest them in formal words. But I say that the facts show that there was a request.
Earl Warren: Was there a formal request for the police to come --
Theodore A. Snyder, Jr.: Yes.
Earl Warren: -- by the manager?
Theodore A. Snyder, Jr.: The manager testified to that.
Earl Warren: -- that he did that?
Theodore A. Snyder, Jr.: That he asked one of his subordinates to telephone the police to come to the premises.
Earl Warren: We'll recess now.